                 IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF TEXAS
                          FORT WORTH DIVISION

NORMAN L. AGNEW,                §
(TDCJ No. 02172850),            §
     Plaintiff,                 §
                                §
v.                              §                   CIVIL ACTION NO.4:17-CV-527-Y
                                §
ABE FACTOR and CAMPBELL, et al.,§
                                §
     Defendants.                §

                  OPINION and ORDER OF DISMISSAL
              UNDER 28 U.S.C. §§ 1915A & 1915(e)(2)(B)

     This     case    is        before       the    Court   for     review    of   pro-se

inmate/plaintiff Norman L. Agnew’s pleading under the screening

provisions of 28 U.S.C. §§ 1915A and 1915(e)(2)(B). After review

and consideration of Plaintiff’s claims, the Court determines that

all claims must be dismissed under authority of these provisions.



I.   BACKGROUND/PLEADING

     In this suit, after he initially filed several pleadings,

plaintiff    Agnew    re-filed           a   form     civil-rights      complaint    with

attachment    pages    in        accordance         with    this    Court’s     order   to

incorporate     all        of     his        claims    into       one   final      amended

complaint.(Final Am. Compl. (doc.34); Order Resolving Motions and

Order for Plaintiff to File a Final Amended Complaint (doc. 30).)

Thus, the live pleading subject to review is Agnew’s form final

amended civil-rights complaint with attachment pages.(Final Am.

Compl. (Doc. 34).) The final amended complaint names as defendants
attorneys Abe Factor and Brian Eppes; Mansfield police officers

Barry Moore, J.C. Moran, D. Burden, and all Mansfield officers

involved; Sharen Wilson, district attorney, Tarrant County, Texas;

and Scott Wisch, judge, 372nd Judicial District Court, Tarrant

County, Texas.1 (Id. (doc. 34) at 3, 15-25.)

      Agnew complains of the actions of Mansfield police officers in

arresting him and recites generally that he was the subject of

racial profiling and was wrongfully arrested. (Id. (doc. 34) at 3.)

Agnew acknowledges that he was initially arrested on an arrest-

warrant affidavit for charges of injury to a child and assault on

a family member. (Id. (doc. 34) at 15.) Agnew contends that the

arrest warrant for the injury-to-a-child charge lacked probable

cause, and he alleges the later indictment included insufficient

information. (Id.) He alleges this resulted in his unlawful seizure

in violation of the Fourth Amendment. (Id. (doc. 34) at 15-16.)

      Although Agnew includes challenges to an “enclosed arrest

affidavit,” he did not include that document in the final amended

complaint. Agnew did, however, file a copy of the “Arrest Warrant

Affidavit”    as an exhibit to a prior pleading, and the Court can



1
   Although Agnew initially listed Officer C. Stevens, Judge Bakkers, Tarrant
County Assistant District Attorneys Pharra McDonald and Davye J. Esks, and
Tarrant County, Texas, as defendants in the original complaint, he dropped his
claims against these defendants in the final amended complaint. Agnew was
previously informed that once he filed the final amended complaint, the Court
would look only to that document with attachment pages in reviewing his claims.
(Order (doc. 30).) The clerk of Court is directed to note on the docket that
these defendants were removed from the suit by Agnew’s filing of the final
amended complaint.

                                      2
thus review and take judicial notice of that copy previously filed

in this case. (Am. Compl. (Doc. 25) at 5-7.) That document reveals

that the affidavit was prepared by Officer Barry Moore based upon

information provided in a written report by Officer J. C. Moran.

(Id.). In support of a charge brought against Agnew for injury to

a child in violation of Texas Penal Code § 22.04, the document

recites that Agnew threw his eight year old daughter Jaya Agnew

across the floor causing her back to hurt.(Id.) The document also

sets forth facts in support of a separate misdemeanor charge of

assault causing bodily injury/family violence for actions taken by

Agnew against his wife Bridgette Agnew.(Id.) Detective Moore’s

narrative reveals that there was sufficient information to issue a

warrant on each of these charges.(Id. at 7-9.)

     In the final amended complaint, Agnew complains of the two

officers’ actions in preparing the affidavit and arrest warrant in

response to contact from Agnew’s wife.(Final Am. Compl (doc. 34) at

17-18.) Agnew contends that he was subjected to violations of his

rights to due process of law, equal protection of law, and his

right to “tell my side of the story” in violation of the First

Amendment.(Id. at 18.) He also alleges that he was subjected to an

illegal custodial interrogation in violation of Miranda v. Arizona,

396 U.S. 868 (1969), and was not afforded meaningful access to

counsel during this investigation stage. (Id. at 19-20.) Agnew

further contends that he was not given adequate notice of the


                                3
charges to adequately prepare his defense. (Id. at 21.)

       Agnew also recites claims of an unlawful arrest procedure,

apparently arising from officers’ detention of him on charges that

he was in violation of a protective order regarding his proximity

to his wife’s house. (Id. at 22.) He alleges the officers did not

have reasonable cause to arrest him, but acknowledges that after

his detention in the Mansfield jail for a few hours, he was charged

with unlawful possession of a firearm by a felon in case number

1434387 and with theft of a firearm in case number 1434386. (Id.

at 22-23.) With regard to these two charges, Agnew contends that

the Mansfield police officers would not produce evidence to him and

later destroyed evidence. (Id. at 24.) Agnew claims that his arrest

on these two charges was also not supported by a sufficient arrest

warrant in that probable cause was lacking. (Id. at 24.)

       Agnew seeks relief in this civil suit under 42 U.S.C. § 1983

in the form of a finding by this Court that he was wrongfully

convicted and subjected to wrongful enhancements to his charges,

along with monetary damages from his attorneys and from the

officers he alleges violated his constitutional rights. (Id. at 4,

25.)



II.    RELATED CIVIL SUITS

       Relevant to the Court’s review of this civil-rights case is

the fact that Agnew also filed a petition for writ of habeas corpus


                                  4
under     28   U.S.C.   §   2241   in   this   district,   challenging   the

convictions that arose out of the same conduct made the basis of

this civil suit. See Agnew v. Waybourn, No. 4:17-CV-793-Y (N.D.

Tex. Aug. 9, 2018 Order and Judgment). This Court takes judicial

notice of its own records in this habeas-corpus case. See Fed. R.

Evid. 201(b)(2) and (c)(1).

        At the time of the entry of judgment in that case, this Court

determined that Agnew’s pre-trial claims brought under § 2241 were

moot because he had by then pleaded guilty to and was convicted of

four felony charges (injury to a child, theft of a firearm,

unlawful possession of a firearm by a felon, and bail jumping), and

one misdemeanor charge (assault causing bodily injury to a family

member).(Mot. Dismiss, Agnew v. Waybourn, No. 4:17-CV-793-Y (doc.

8) Exs. at 8, 21, 34, 47, 60). Records before the Court in that

proceeding revealed that on December 11, 2017, Agnew pleaded guilty

to these charges and was sentenced to a fifteen-year term of

confinement for each felony charge, and to one hundred and eighty

days for the misdemeanor charge. (Mot. Dismiss, Agnew v. Waybourn,

No. 4:17-CV-793-Y (doc. 8) Exs. at 8–11, 21–24, 34–37, 47–50,

61–63).

        Closer review of the records of Agnew’s convictions in that

case show that they are the exact same charges he complains of in

this civil-rights case. In this regard the Court notes: case number

1429034D is the judgment of conviction for injury to a child


                                        5
causing bodily injury in violation of Penal Code § 22.04(f) for

Agnew’s actions against daughter Jaya Agnew; case number 1433452D

is the judgment of conviction for assault causing bodily injury to

a family member in violation of Penal Code § 22.01(a)(1) for

Agnew’s actions against wife Bridgette Agnew; case number 1434386D

is the judgment of conviction for theft of a firearm in violation

of Penal Code § 31.03(e)(4)(C); case number 1434387D is the

judgment of conviction for unlawful possession of a firearm by a

felon in violation of Penal Code § 46.04(a); and case number

1475324D   is     the   judgment       of   conviction      for   bail   jumping   in

violation of Penal Code § 38.10(f).2(Id.)



III. SCREENING UNDER § 1915A and § 1915(e)(2)(B)

       Because Agnew is a prisoner seeking redress from an officer or

employee of a governmental entity, his complaint is subject to

preliminary screening pursuant to 28 U.S.C. § 1915A. See Martin v.

Scott, 156 F.3d 578, 579-80 (5th Cir. 1998) (per curiam). Because

he is proceeding in forma pauperis, his complaint is also subject

to    screening    under     §    1915(e)(2)(B).      Both    §   1915A(b)   and    §

1915(e)(2)(B) provide for sua sponte dismissal of the complaint, or

any   portion     thereof,       if   the   Court   finds    it   is   frivolous   or

malicious, if it fails to state a claim upon which relief may be



2
   Agnew does not raise any challenge in this case related to the bail-jumping
conviction.

                                            6
granted, or if it seeks monetary relief against a defendant who is

immune from such relief.

     A complaint is frivolous when it “lacks an arguable basis

either in law or in fact.” Neitzke v. Williams, 490 U.S. 319, 325

(1989). A claim lacks an arguable basis in law when it is “based on

an indisputably meritless legal theory.” Id. at 327. A claim that

falls under the rule announced in Heck v. Humphrey, 512 U.S. 477

(1994), “is legally frivolous unless the conviction or sentence at

issue has been reversed, expunged, invalidated, or otherwise called

into question.” Hamilton v. Lyons, 74 F.3d 99, 102 (5th Cir. 1996).

A complaint fails to state a claim upon which relief may be granted

when it fails to plead “enough facts to state a claim to relief

that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550

U.S. 544, 570 (2007); accord Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009). To avoid dismissal for failure to state a claim, plaintiffs

must allege facts sufficient to “raise the right to relief above

the speculative level.” Twombly, 550 U.S. at 555. Mere “labels and

conclusions” nor “a formulaic recitation of the elements of a cause

of action” suffice to state a claim upon which relief may be

granted. Id.



IV. ANALYSIS

(A) Claim Barred by Absolute Immunity

     (1) Judicial Immunity


                                7
     With regard to Agnew’s claims against Scott Wisch, judges are

absolutely immune from claims for damages arising out of acts

performed in the exercise of their judicial functions. Mireless v.

Waco, 502 U.S. 9, 11 (1991)(citing Forrester v. White, 484 U.S.

219, 227-229 (1988) and Stump v. Sparkman, 435      U.S. 349, 360

(1978)); see also Boyd v. Biggers, 31 F.3d 279, 284 (5th Cir.

1994). Absolute judicial immunity can be overcome only if the

plaintiff shows that the complained-of actions were nonjudicial in

nature or that the actions were taken in the complete absence of

all jurisdiction. Mireless, 502 U.S. at 11; Boyd, 31 F.3d at 284.

Because any complained-of conduct by Judge Wisch was judicial in

nature and was undertaken pursuant to the jurisdiction provided to

the 372nd Judicial District Court, Judge Wisch is entitled to

absolute immunity from any monetary-damages claims, and such claims

will be dismissed.

     (2) Prosecutorial Immunity

     Agnew asserts a claim against Tarrant County District Attorney

Sharen Wilson.(Final Am. Compl. (doc. 34) at 3.) Agnew brings a

claim against Wilson for “wrongful enhancement, which I am sending

evidence of, the wrongful enhancement I was done [sic].” But Wilson

is entitled to absolute immunity for any claims for monetary

damages asserted by Agnew. The Supreme Court has consistently held

that acts undertaken by a government prosecutor in the course of

the prosecutors’ role as an advocate for the government are cloaked


                                  8
in absolute immunity. Buckley v. Fitzsimmons, 509 U.S. 259, 269-70

(1993); Imbler v. Pachtman, 424 U.S. 409, 431 (1976). The Supreme

Court has further explained that absolute immunity is afforded

based upon whether the prosecutor is acting “in his role as

advocate for the State.” Imbler, 424 U.S. at 431 n. 33. Here, even

assuming Agnew’s allegations against Sharen Wilson are true, she

would have taken such action in her role as a prosecutor on behalf

of the State of Texas. Thus, defendant Wilson is entitled to

absolute   prosecutorial   immunity   from   any   claim   for   monetary

damages, and such claims must be dismissed.



(B) No Color of Law

     To assert a claim for violation of federal constitutional

rights under 42 U.S.C. § 1983, a plaintiff must set forth facts in

support of both of its elements:(1) the       deprivation of a right

secured by the Constitution or laws of the United States; and (2)

the deprivation was imposed by a person acting under color of law.

See West v. Atkins, 487 U.S. 42, 48 (1988)(citing cases); Resident

Council of Allen Parkway Vill. v. U.S. Dep’t of Hous. & Urban Dev.,

980 F.2d 1043, 1050 (5th Cir.1993). As to Agnew’s allegations

against two different attorneys, Abe Factor and Brian Eppes, Agnew

has failed to satisfy the second element. Agnew has failed to show

that these private attorneys acted under color of law. Because an

attorney, whether private or appointed, owes his only duty to the


                                  9
client and not to the public or the state, his actions are not

chargeable to the state. See Thompson v. Aland, 639 F. Supp. 724,

728 (N.D. Tex.1986) (citing Polk County v. Dodson, 454 U.S. 312,

318 (1981)); see also Pete v. Metcalfe, 8 F.3d 214, 216-17 (5th

Cir. 1993). Furthermore, Agnew has made no allegation that these

attorneys took action on behalf of the government, or that they

took action in concert or conspiracy with a government official to

violate his constitutional rights. Agnew cannot show that his

attorneys   were   acting   under   color   of   law,   so   any   claim   for

violation of his constitutional rights asserted through 42 U.S.C.

§ 1983 against the attorney defendants must be dismissed.



(C) Limitation Upon Claims for Compensatory Damages under 42
    U.S.C. § 1997e(e)

     As noted above, as a part of his request for relief from this

Court, Agnew seeks compensatory monetary damages. (Final Am. Compl.

(Doc. 34) at 4.) With the enactment of the PLRA, Congress placed a

restriction on a prisoner’s ability to recover compensatory damages

without a showing of physical injury: “[n]o Federal civil action

may be brought by a prisoner confined in a jail, prison, or other

correctional facility, for mental or emotional injury suffered

while in custody without a prior showing of physical injury . . .

.” 42 U.S.C.A. § 1997e(e) (West Supp. 2018). This physical-injury

requirement has long been recognized as applying to claims under



                                    10
the Eighth Amendment. See Herman v. Holiday, 238 F.3d 660, 665-66

(5th Cir. 2001); Harper v. Showers, 174 F.3d 716, 719 (5th Cir.

1999); Siglar v. Hightower, 112 F.3d 191, 193-94 (5th Cir. 1997).

The United States Court of Appeals for the Fifth Circuit has held

that § 1997e(e) applied to claims under the First Amendment as

well, noting “it is the nature of the relief sought, and not the

underlying substantive violation, that controls: Section 1997e(e)

applies to all federal civil actions in which a prisoner alleges a

constitutional violation, making compensatory damages for mental or

emotional injuries non-recoverable, absent physical injury.” Geiger

v. Jowers, 404 F.3d 371, 375 (5th Cir. 2005). More recently, the

Fifth Circuit rejected an inmate’s claim that § 1997e(e) does not

apply to a Fourth Amendment claim arising from a strip search,

emphasizing that in Geiger the court noted that “1997e(e) applies

to all federal civil actions,” and noting that “[r]egardless of

[Plaintiff’s] invocation of the Fourth Amendment, his failure to

allege   any   physical   injury   precludes   his   recovery   of   any

compensatory damages for emotional or mental injuries suffered.”

Hutchins v. McDaniels, 512 F.3d 193, 196 (5th Cir. 2007) (emphasis

in original). Another district court has applied the language of

Geiger to hold that an inmate’s claims for compensatory damages for

violation of the Fourteenth Amendment, without showing physical

injury, are barred by § 1997e(e). See Rogers v. Newman, No.5:04-CV-

193-DCB-JCS, 2006 WL 1520298, at *1 (S.D. Miss. April 7, 2006).


                                   11
      A review of the allegations in Agnew’s final amended complaint

shows that he has not asserted any claim of physical injury.

Applying the above referenced holdings to the instant case, no

matter the substantive constitutional violations asserted by Agnew,

his   failure    to   allege    physical     injury     bars   any   claims   for

compensatory monetary damages.



(D)   Application of Heck v. Humphrey

      With regard to the claims against the unnamed Mansfield police

officers, and as to named Mansfield Officers Moore, Moran and

Burden, and as an alternative ground for dismissal of the claims

against the defendants already dismissed, the Court considers

application of the doctrine of Heck v. Humphrey, 512 U.S. 477

(1994). In the Heck case, the Supreme Court held that when a

successful      civil-rights     action    would      necessarily    imply    the

invalidity of a plaintiff’s conviction or sentence, the claim must

be dismissed unless the plaintiff demonstrates that the conviction

or sentence has been reversed on direct appeal, expunged by

executive order, declared invalid by a state tribunal authorized to

make such a determination, or called into question by a federal

court’s issuance of a writ of habeas corpus under 28 U.S.C. § 2254.

Id.   at   486-87.    A   plaintiff   does    so   by   achieving    “favorable

termination      of   his      available     state,     or     federal   habeas,

opportunities to challenge the underlying conviction or sentence.”


                                      12
Muhammad v. Close, 540 U.S. 749, 751 (2004) (per curiam). “[T]he

Heck determination depends on the nature of the offense and of the

claim.” Arnold v. Slaughter, 100 F. App’x. 321, 323 (5th Cir. 2004)

(citation omitted). Although the Heck opinion involved a bar to

claims for monetary damages, a dismissal of a claim for injunctive

and/or declaratory relief may also be made pursuant to Heck. See

Reger v. Walker, 312 F. App’x. 624, 625 (5th Cir. 2009)(noting that

claims, “whether for damages, declaratory judgment, or injunctive

relief” are not cognizable in a § 1983 action because they imply

the invalidity of conviction); see also Clarke v. Stadler, 154 F.3d

186, 190-91 (5th Cir. 1998)(en banc)(holding that a claim for

prospective injunctive relief that would imply the invalidity of a

prisoner's conviction may be dismissed without prejudice subject to

the rule of Heck v. Humphrey).

     Agnew claims in this federal civil suit that the officers

violated his rights under the Fourth Amendment by arresting him

without probable cause; he also claims violations of due process of

law by several defendants; he claims that evidence was withheld or

destroyed; he claims that his right to equal protection under law

was violated by racial profiling; he claims his rights under the

First Amendment were violated when he was detained against his

will; he claims that his rights under Miranda v. Arizona were

violated; and relatedly, he claims denial of access to counsel

during his arrest and investigation. (Final Am. Compl. (doc. 34) at


                                 13
15-25.) A favorable ruling on such claims in this Court would

necessarily imply the invalidity of his convictions in the state

criminal cases. See e.g., Conlan v. King, 682 F. App’x 345, 345–46

(5th Cir. 2017)(claims of false arrest, forced self-incrimination,

and illegal seizure of evidence barred by Heck); Goldston v. City

of Monroe, 621 F. App’x 274, 278 (5th Cir. 2015)(concluding that

claim that arrest warrant lacked probable cause was barred by Heck

because any showing of a lack of probable cause is in essence a

collateral attack on the conviction); Legate v. Garcia, 582 F.

App’x 287, 288 (5th Cir. 2014)(“[A]ny claim that Legate was wrongly

convicted    based     on   due[-]process           violations   at   trial    would

necessarily    imply      that    his    conviction      is   invalid”)(citations

omitted)); Villegas v. Galloway, 458 F. App’x 334, 337 (5th Cir.

2012)(civil-rights        claims    such       as   ineffective   assistance     of

counsel, use of perjured testimony and fabricated evidence, and

suppression of favorable evidence, barred by Heck); Shaw v. Harris,

116   F.   App’x   499,     500   (5th    Cir.      2004)(inmate’s    claims   that

defendants violated her right to due process by concealing or

tampering with evidence, prosecuted her based on false evidence and

presented false evidence challenged validity of conviction and thus

were barred by Heck); Taylor v. Stadler, 193 F.3d 518, 1999 WL

707855, at *1 (5th Cir. 1999)(affirming dismissal of complaint

challenging a state-court conviction and including challenge to the

validity of the indictment as barred by Heck)(unpublished); Roberts


                                          14
v. Jack, No. 3:14-CV-826-FKB, 2016 WL 4136490, at *2 (S.D. Miss.

Aug.    3,   2016)(claim        related     to    Miranda      warnings       barred    by

Heck)(citation omitted); Johnson v. Merchant, No. 4:08-CV-028, 2009

WL 4592488, at *1 (N.D. Miss. Dec. 1, 2009)(holding that claim that

arrest was retaliation for exercise of First Amendment right barred

by Heck); Evans v. Mendoza, No.4:05-CV-759-Y, 2006 WL 3438627, at

*2 (N.D. Tex. Nov. 14, 2006)(Means,J.)(claims challenging unlawful

seizure of evidence later used in prosecution of plaintiff not

cognizable under         Heck);     Azor v. City of New York, No.08-CV-

4473(RJD)(LB),         2012   WL    1117256      at    *3    (E.D.   N.Y.      Mar.    30,

2012)(finding Fourteenth Amendment Equal Protection claim based

upon racial profiling barred under Heck).

       Agnew has not shown that his convictions have been reversed or

set aside in any of the manners listed in Heck. As noted above, a

review of the state-court records provided in Agnew’s prior suit

seeking relief under § 2241, as well as that suit itself, reveals

that   Agnew      pleaded     guilty   to   and       was   convicted    on    the    four

charges——injury to a child causing bodily injury (case 1429034D),

assault causing bodily injury to a family member(case 1433452D),

theft of a firearm (case 1434386D), and unlawful possession of a

firearm      by    a    felon      (case    1434387D)——to        which        he   raises

constitutional challenges in this case.(Mot. Dismiss, Agnew v.

Waybourn, No. 4:17-CV-793-Y (doc. 8) Exs. at 8, 21, 34, 47, 60).

       Review of additional records shows that Agnew has not yet


                                            15
obtained any relief from any of these convictions in the manner

required by Heck. Although he filed direct appeals to the Court of

Appeals of Texas, Second District, those appeals are still pending,

and the court of appeals issued a notice to the parties regarding

lack of jurisdiction. See http://search.txcourts.gov/Case.aspx?cn=

02-19-132-CR,    133-CR,    134-CR,   and   135-CR&coa=coa02.   Likewise,

although Agnew recently filed a state application for writ of

habeas corpus, that application was denied without written order on

April     3,   2019.   Ex   parte     Agnew,   No.   WR-89,622-01.    See

http://search.txcourts.gov/Case.aspx?cn=WR-89,622-01&coa=coscca.

And although Agnew has filed another petition for writ of habeas

corpus under 28 U.S.C. § 2254 challenging these same convictions in

this district, that § 2254 petition remains pending, and Agnew has

not obtained relief. See Agnew v. Davis, No.4:18-CV-604-O (N.D.

Texas)(docs. 1 and 12.)

        As Agnew has not shown that the four convictions to which he

asserts constitutional challenges in this proceeding have been

invalidated under Heck, his claims under § 1983, whether they be

for monetary damages, injunctive relief, or for declaratory relief,

are not cognizable at this time and must be dismissed. See Heck,

512 U.S. at 487-88; see also Reger, 312 F. App’x. at 625. The

claims are “legally frivolous” within the meaning of 28 U.S.C. §

1915 and should be dismissed “with prejudice to their being

asserted again until the Heck conditions are met.” Johnson v.


                                      16
McElveen, 101 F.3d 423, 424 (5th Cir. 1996).



V.     CONCLUSION and ORDER

       For the foregoing reasons, all of Agnew’s claims against Abe

Factor and Brian Eppes, and his claims against all defendants for

compensatory monetary damages, are DISMISSED WITH PREJUDICE under

authority      of    28     U.S.C.   §   1915A(b)(1)    and   28    U.S.C.   §   1915

(e)(2)(B)(i) and (ii). Agnew’s claims for monetary damages against

Scott Wisch and Sharen Wilson are DISMISSED WITH PREJUDICE under

authority       of     28       U.S.C.   §   1915A(b)(2)      and   28   U.S.C.     §

1915(e)(2)(B)(iii). And Agnew’s claims against Officers Barry

Moore, J.C. Moran, D. Burden, etc. and the unnamed Mansfield police

officers, and alternatively as to Agnew’s remaining claims, are

DISMISSED WITH PREJUDICE to their being asserted again until the

Heck v. Humphrey conditions are met,3 under authority of 28 U.S.C.

§ 1915A(b)(1) and 28 U.S.C. § 1915(e)(2)(B)(i) and (ii).

       This dismissal will count as a “strike” or “prior occasion”

within the meaning 28 U.S.C. § 1915(g).

       SIGNED July 9, 2019.

                                                  ____________________________
                                                  TERRY R. MEANS
                                                  UNITED STATES DISTRICT JUDGE




See Johnson, 101 F.3d at 424.

                                             17
